Title: To Thomas Jefferson from Nicholas Febvrier, 13 February 1804
From: Febvrier, Nicholas
To: Jefferson, Thomas


               
                  May it please Your Excellency
                  George Town Feby. 13: 1804
               
               My Son attends to receive Your Excellency’s Answer to a Lettr. some time since delivered You—I blush when I think that my Necessity should be such as to make Me call on the humane & charitable I am penyless & of course Friendless—
               May God bless You
                Adieu
                if You cannot assist Me, You can forgive Me—I remain wishing if Possible an exaltation to Your Glory
               I am the Unfortunate
               
                  Nicholas Febvrier
               
            